CAVE, Judge.
This is a proceeding brought by the state for the forfeiture of a recognizance, which was executed by John George Hav-erstick, as Principal, and the Carolina Casualty Insurance Company, as Surety. The said Haverstick was charged in the Magistrate Court of Bates County, with forgery, a felony, and the recognizance was executed for his appearance in said court at all proper times. He failed to appear and the magistrate recorded the default and certified the proceeding to the Circuit Court of Bates County (Sec. 544.330 V.A. M.S.), wherein a scire facias was issued to the defendants to show cause why the judgment of forfeiture should not become absolute.
■ Pleadings were filed raising certain issues; and a trial had, resulting in a judgment in the sum of $2,500, against both defendants. The surety filed motion for new trial, which was overruled, and appeal was perfected to this court.
The appellant has filed motion suggesting that the jurisdiction of this cause is in the supreme court'; citing Sec. 3, Art. V of the 1945 Constitution, V.A.M.S., and the decision of that court in State v. Haney, Mo., 277 S.W.2d 632, 633, 55 A.L.R.2d 717.
Sec. 3 provides, among other things, that “The supreme court shall have exclusive appellate jurisdiction * * * in all civil cases where the state * * * is a party * * * ”. The proceeding in the Haney case was identical with the proceeding in this case, and the court held that jurisdiction of the appeal was in the supreme court because the state was a party. Citing Sec. 3 of the Constitution. It follows that appellant’s motion should be sustained and this cause be transferred to the supreme court. It is so ordered.
All concur.